      5:19-cv-00126-SAL-KDW            Date Filed 07/14/20    Entry Number 76         Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

                                                      )
    Philip Shuler                                     )        № 5:19-cv-126-SAL-KDW
                                                      )
           Plaintiff,                                 )
                                                      )
           v.                                         )   Motion to Amend Scheduling Order
                                                      )          (with partial consent)
    South       Carolina      Department         of   )
    Corrections; Warden Donald Beckwith,              )
    individually and/or in his official capacity as   )
    warden at Wateree River Correctional              )
    Institution; Associate Warden Tonya               )
    James, individually and/or in her official        )
    capacity as associate warden and/or major of      )
    security at Wateree River Correctional            )
    Institution; and Major James Wakeley,             )
    individually and/or in his official capacity as   )
    an employee of SCDC; and Shamika                  )
    Rowley;                                           )
                                                      )
           Defendants.                                )
                                                      )

          Plaintiff Philip Shuler, pursuant to Fed. R. Civ. P. 16 and LCR 6.01, moves to amend the

current scheduling order (ECF Entry 62) to extend the remaining four deadlines (discovery,

dispositive motions, mediation, and trial) by 40 days. The ongoing COVID-19 pandemic has

created difficulties for all parties to timely respond to discovery. In particular, on May 20, 2020,

Shuler requested, pursuant to Fed. R. Civ. P. 34, the Cellebrite report from Police Services

Investigation 32-2017-070 in its native format. SCDC has informed Shuler that it could take until

July 31, 2020 to produce this report. Shuler must review this information, and other documents he

as requested before he can take his final contemplated depositions of SCDC and Rowley.1 (See



1
  Rowley’s counsel indicated on July 12, 2020, Rowley will not consent to her deposition being
taken in this action (it was taken in the prior Shuler v. Rowley action). Shuler’s counsel will request
   5:19-cv-00126-SAL-KDW          Date Filed 07/14/20      Entry Number 76       Page 2 of 2




Response in Opposition to Rowley’s Motion for Summary Judgment, ECF Entry 67 pp. 16-17).

The requested extension is reflected in the attached proposed Fourth Amended Scheduling Order.

       Shuler’s counsel has consulted with counsel for the Defendants regarding this motion;

Defendant Rowley does not consent to this motion, but the remaining four Defendants consent.




Dated: 07/14/2020                                   /s/ Jason Scott Luck

                                                    Jason Scott Luck (Fed Id. 9696)
                                                    jluck@garrettlawsc.com
                                                    Garrett Law Offices, LLC
                                                    1075 E. Montague Ave.
                                                    North Charleston, SC 29405
                                                    843.554.5515 (phone)
                                                    843.747.3198 (telefax)
                                                            and
                                                    J. Edward Bell, III (Fed. Id. 1280)
                                                    ebell@edbelllaw.com
                                                    Gabrielle A. Sulpizio (Fed. Id. 12715)
                                                    GSulpizio@edbelllaw.com
                                                    BELL LEGAL GROUP, LLC
                                                    219 North Ridge Street
                                                    Georgetown, SC 29440
                                                    TEL.: (843) 546-2408
                                                    FAX: (8430 546-9604
                                                    Attorneys for Plaintiff




under separate cover a conference call regarding this discovery dispute.
